ALLOWANCE
This action is in response to the amendment filed 3/5/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 

Claims 1-8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach a person support apparatus including a cervical traction assembly comprising: an adjustment carriage track member comprising a track body comprising a pair of opposing sidewalls that are spaced-apart from each other to define an elongated channel therebetween, each sidewall including a guide track that extends along a length of the respective sidewall; and a rope angle adjustment carriage that is located within the elongated channel, the rope angle adjustment carriage comprising a first track engagement member received by one of the guide tracks of one of the sidewalls and a second track engagement member received by another of the guide tracks of another of the sidewalls; wherein the first track .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/25/2021